Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (together with its Exhibits, this “Agreement”) is made
as of the 20th day of March, 2020 (the “Signing Date”), by and between Diamond
Offshore Drilling, Inc., a Delaware corporation (together with its successors
and assigns, the “Company”), and Marc Edwards (the “Executive,” and, together
with the Company, a “Party”);

W I  T N E S S E T H:

WHEREAS, the Company wishes to continue to employ the Executive as the President
and Chief Executive Officer of the Company and to continue to retain the
Executive to serve as a member of the Company’s Board of Directors (the
“Board”), and the Executive wishes to accept, as of the Effective Date, and
agrees to such continued employment and continued service under the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the Parties agree as follows:

 

1.    Employment

Term. The Company shall employ the Executive under this Agreement, and the
Executive shall accept such employment, for the Term. The “Term” shall commence
on March 20, 2020 (the “Effective Date”) and shall end on the third anniversary
of the Effective Date, subject to renewals thereafter, if any, upon mutual
written agreement by the Parties. Notwithstanding the foregoing, the Executive’s
employment hereunder, and the Term, may be terminated at any time in accordance
with Section 6 below.

 

2.    Duties

of the Executive and Place of Business.

 

  (a)

Throughout the Term, the Executive shall continue to serve as the President and
Chief Executive Officer of the Company and shall be nominated by the Company to
serve as a member of the Board and shall continue to serve as a member of the
Board if elected to such position, as is the intention of the Parties.
Throughout the Term, the Executive shall also serve as the Chief Executive
Officer of such other subsidiaries of the Company as the Board may require. As
the President and Chief Executive Officer of the Company, the Executive shall
have all authorities, duties and responsibilities customarily exercised by an
individual serving in that position at an entity of the size and nature of the
Company and shall have such additional duties and responsibilities, consistent
with the foregoing, as may be from time to time reasonably be assigned to him by
the Board; and shall report solely and directly to the Company’s Board.

 

  (b)

Throughout the Term, the Executive shall diligently and to the best of his
abilities assume, perform, and discharge his duties and responsibilities
hereunder as the President and Chief Executive Officer of the Company; and shall
devote substantially all of his business time and effort to the business and
affairs of the Company and its subsidiaries. However, nothing in this Agreement
shall preclude the Executive from: (i) engaging in civic, charitable or
community services or (ii) devoting a reasonable amount of time to private
investments and personal affairs, so long as such activities or services do not
interfere with the Executive’s responsibilities to the Company.

 

1



--------------------------------------------------------------------------------

  (c)

The Executive shall maintain a residence in the Houston, Texas metropolitan area
during the Term. The Executive’s principal place of business shall be at the
Company’s headquarters in the Houston, Texas metropolitan area.

 

3.    Compensation.



 

  (a)

During the Term, the Company shall pay the Executive an annualized base salary
of $1,000,000.00 (the “Base Salary”). The Base Salary shall be paid in
accordance with the regular payroll practices applicable to senior executives of
the Company generally, but no less frequently than monthly. The Base Salary
shall not be decreased without the Executive’s prior written consent.

 

(b)   (i)    For each calendar year (a “Performance Year”) during the Term, the
Executive shall be entitled to receive an annual incentive cash award (an
“Annual Bonus”) under the Company’s Incentive Compensation Plan for Executive
Officers (or any successor plan) (the “Plan”) as set forth in this Section 3(b).
The Executive’s Annual Bonus shall be based upon attainment of EBITDA or such
other goals to be set annually by the Compensation Committee of the Board (the
“Compensation Committee”) in consultation with the Executive (subject to
adjustment in accordance with the Plan).   (ii)    For each full Performance
Year during the Term, unless otherwise established by the Compensation Committee
in consultation with the Executive, the Executive’s threshold Annual Bonus (paid
upon attainment of 50% of target) shall be $500,000, his target Annual Bonus
(paid upon target) shall be $1,500,000, and his maximum Annual Bonus (paid upon
attainment of 150% or more of target) shall be $2,500,000. Unless otherwise
provided, linear interpolation shall be applied to determine payments in the
event of performance falling between the levels stated in the prior sentence.
Attainment of less than 50% of target will result in no Annual Bonus payment
unless otherwise determined by the Compensation Committee. Notwithstanding the
foregoing, the Compensation Committee may exercise negative discretion under the
Plan to decrease or eliminate any portion of the Executive’s Annual Bonus for
any Performance Year. The Executive’s target Annual Bonus will not be decreased
without the prior written approval of the Executive.   (iii)    Annual Bonus
payments shall be made to the Executive in cash no later than corresponding
bonus payments are made to senior executive officers of the Company generally,
and in no event later than 70 days after the end of the Performance Year to
which they relate.

 

2



--------------------------------------------------------------------------------

(c)   (i)    Each calendar year during the Term, the Executive shall be granted
a long-term incentive compensation award (an “LTIP Award”) with a target grant
date fair value of not less than $3,500,000, that may take the form of cash,
restricted stock units with respect to the common stock of the Company, other
equity or equity-based awards or any combination thereof as determined in the
discretion of the Compensation Committee.   (ii)    The performance component
(or “earn-out”) of each LTIP Award described in this Section 3(c) shall be
subject to achievement of applicable performance goals (including strategic
goals) to be set by the Compensation Committee, in consultation with the
Executive. The level of performance against such goals shall govern the earn-out
of the applicable LTIP Award based on the schedule in the table below unless
otherwise determined by the Compensation Committee. Unless otherwise provided,
linear interpolation shall be applied to determine payments in the event of
performance falling between the levels stated in the table below.

 

% of Goal Achievement

   Percent of Target
Amount of LTIP
Award Eligible to be
Earned 50% (threshold)    67% 100% (target)    100% 150% or greater (maximum)   
133%

Attainment of less than 50% of the goal will result in no portion of the LTIP
Award being earned unless otherwise determined by the Compensation Committee.
Notwithstanding the foregoing, the Compensation Committee may exercise negative
discretion under the equity compensation plan to decrease or eliminate any
portion of any LTIP Award.

 

  (iii)

To the extent earned under paragraph (ii) above, any LTIP Award granted after
the date hereof will vest as determined by the Compensation Committee but in no
event over a period longer than four years from the date of grant or such
earlier period consistent with the vesting schedule generally applicable to
other senior executives of the Company.

 

  (iv)

All rights with regard to unvested LTIP Awards (including LTIP Awards that have
not yet been earned) shall, except to the extent otherwise provided in Section 6
or pursuant to the terms of the applicable Company plan or any agreement
providing for the grant of an LTIP Award (“LTIP Award Agreement”) under which
the LTIP Award is granted, terminate upon termination of the Executive’s
employment with the Company.

 

3



--------------------------------------------------------------------------------

  (d)

All payments due to the Executive under this Agreement shall be subject to
withholding as required by law or as authorized by the Executive in writing.

 

  (e)

It is the Parties’ intention that all payments, benefits and entitlements
received by the Executive under this Agreement and any LTIP Award Agreement be
provided in a manner that does not impose any additional taxes, interest or
penalties on the Executive with respect to such payments, benefits and
entitlements under Section 409A of the Code, and its implementing regulations
(“Section 409A”), and the provisions of this Agreement and any LTIP Award
Agreement shall be construed and administered in accordance with such intent.
Each of the Parties has used, and will continue to use, its best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Parties agree to work together in good faith to amend this Agreement,
and to structure any payment, benefit or other entitlement received by the
Executive, in a manner that avoids imposition of such additional taxes, interest
or penalties while preserving the affected payment, benefit or entitlement to
the maximum extent practicable and maintaining the basic financial provisions of
this Agreement without violating any applicable requirement of Section 409A. For
purposes of this Agreement, “Code” shall mean the Internal Revenue Code of 1986,
as amended, and any reference to a particular section of the Code shall include
any provision that modifies, replaces or supersedes such section.

4.    Other Benefits. During the Term, the Executive shall be entitled to
participate in all benefit and perquisite plans, programs and arrangements of
the Company that are made available to senior executives of the Company
generally, in each case on terms and conditions no less favorable to the
Executive than those that apply to other senior executives of the Company
generally. The Executive’s entitlement to participate in any such plan, program
or arrangement and the benefits provided thereunder shall, in each case, be
subject to the terms and conditions of such plan, program or arrangement that
apply to senior executives of the Company generally and nothing in this
Agreement shall restrict the Company’s ability to amend or terminate any plan,
program or arrangement. The Executive acknowledges that, unless otherwise
determined by the Compensation Committee, he will not be receiving any grants of
stock appreciation rights from the Company in connection with his employment.

5.    Expense Reimbursement. The Executive shall be entitled to prompt
reimbursement by the Company for all reasonable and customary travel and other
business expenses he incurs in connection with carrying out his duties under
this Agreement, in accordance with the general travel and business reimbursement
policies then applying to senior executives of the Company generally except
that, without regard to such policies as may then be in effect, international
air travel shall be by first class compartment. The Executive shall report all
such expenditures not less frequently than monthly, accompanied by adequate
records and such other documentary evidence as required by the Company or by
Federal or state tax statutes or regulations governing the substantiation of
such expenditures.

 

4



--------------------------------------------------------------------------------

6.

Termination of Employment.

 

6.1

Death and Disability.

 

  (a)

In the event that the Executive’s employment hereunder terminates due to his
death or Permanent Disability (as defined below), the Term shall expire, and he
shall be entitled to the following:

 

  (i)

Except as otherwise provided in an award agreement, full vesting, as of the date
the Executive’s employment terminates (the “Termination Date”), of all
outstanding LTIP Awards with respect to which the applicable performance goals
have been attained or are not required (and which were subject only to the
continued employment requirement at the Termination Date).

 

  (ii)

Except as otherwise provided in an award agreement, pro-rata vesting (based on
the portion of the year which has elapsed as of the Termination Date), of those
LTIP Awards outstanding and subject to the attainment of performance goals at
the Termination Date, subject to and based upon the attainment of the applicable
performance goals.

 

  (iii)

Pro-rata payment of the Annual Bonus as if there had been achievement of 100% of
the target as specified in Section 3(b)(iii) hereof.

 

  (iv)

The benefits described in Section 6.6 below.

 

  (b)

For purposes of this Agreement, the term “Permanent Disability” shall mean that
the Executive has been unable, due to physical or mental incapacity, to
substantially perform his duties and responsibilities under this Agreement for
90 days out of any 180 consecutive days.

 

6.2

Termination for Cause by the Company.

 

  (a)

The Company may terminate the Executive’s employment hereunder for Cause. Prior
to any such termination of employment for Cause, the Company shall provide the
Executive with written notice of termination for Cause (a “Notice of
Termination”). Prior to a termination of employment for Cause, the Executive
shall be provided with an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board at a meeting of the Board
which was called and held for the purpose of considering such termination (after
reasonable notice to the Executive). A termination of employment for Cause shall
require a resolution duly adopted by the Board finding that, in the good faith
opinion of the Board, the Executive was guilty of conduct set forth in clause
(i) or (ii) of the definition of Cause provided in Section 6.2(c) hereof.

 

  (b)

In the event that the Executive’s employment hereunder is terminated for Cause
in accordance with Section 6.2(a), the Term shall expire and he shall be
entitled only to the benefits described in Section 6.6.

 

5



--------------------------------------------------------------------------------

  (c)

For purposes of this Agreement, “Cause” shall mean that: (i) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony, (ii) the
Executive engages in conduct that constitutes either (x) a material and willful
breach of this Agreement, (y) willful, or reckless, material misconduct in the
performance of the Executive’s duties under this Agreement, or (z) willful,
habitual neglect of the Executive’s material duties under this Agreement;
provided, however, that for purposes of clauses (ii)(y) and (ii)(z) of this
paragraph, Cause shall not include any act or omission believed by the Executive
in good faith to have been in or not opposed to the interest of the Company
(without any intent by the Executive to gain, directly or indirectly, a profit
to which he is not legally entitled).

 

6.3

Termination by the Company Without Cause / Termination by the Executive for Good
Reason.

 

  (a)

In the event that the Executive’s employment hereunder is terminated during the
Term either (x) by the Company other than for Permanent Disability or due to the
Executive’s death in accordance with Section 6.1 or for Cause in accordance with
Section 6.2 or (y) by the Executive with Good Reason in accordance with
Section 6.3(b) (and within thirty (30) days following the expiration of the cure
period set forth in Section 6.3(b)), the Term shall expire and the Company shall
provide the Executive with the following (in lieu of separation payments under
any other Company severance plan, policy or arrangement):

 

  (i)

A pro-rata Annual Bonus for the year in which the Termination Date occurs (based
upon the portion of the year in which the Executive was employed by the
Company), based on actual performance for the year in which the Termination Date
occurs, as approved and certified by the Compensation Committee, paid on the
date that it would have been paid if the Executive’s employment hereunder had
not terminated.

 

  (ii)

(A)    Separation payments at a rate of $208,333 per month, commencing with the
month following the month in which the “Revocation Period” as defined in the
release referred to in Section 6.3(d) ends (and thereafter on the first Company
payroll date of each month), but subject to deferral as provided in
Section 6.3(d) and Section 6.7 hereof, with such separation payments to be made
in substantially equal installments, not less frequently than monthly, through
the earlier of (x) the end of the then scheduled Term or (y) twenty-four
(24) months following the Termination Date; provided, however, that for
terminations in the last year of the Term, such payments shall be made for
twelve (12) months following the Termination Date. Notwithstanding the
foregoing, the first payment made pursuant to this paragraph will include all
amounts that would have been due if such payments commenced immediately upon the
Termination Date and any payments thereafter will continue as otherwise provided
herein.

(B)    Notwithstanding the preceding, in the event that the Executive’s
employment with the Company is terminated by the Company without

 

6



--------------------------------------------------------------------------------

Cause or by the Executive with Good Reason during the three (3) month period
immediately preceding and the twelve (12) month period immediately following a
Change in Control (as defined below), then instead of the separation payments
described in the immediately preceding paragraph, the Executive will instead be
entitled to receive a lump sum amount equal to the product of two (2) times the
sum of (x) the Executive’s Base Salary, (y) the Executive’s target Annual Bonus
opportunity, and (z) the Executive’s target LTI Award opportunity.

 

  (iii)

Except as otherwise provided in an award agreement, continued eligibility for
vesting of those LTIP Awards outstanding and subject to the attainment of
performance goals at the Termination Date, subject to and based upon the
attainment of the applicable performance goals, and full vesting of any LTIP
Awards with respect to which the applicable performance goals have been attained
or are not required and which are subject only to time-vesting requirements as
of the Termination Date.

 

  (iv)

The Executive and his dependents shall be entitled to continued participation
(at the Company’s expense), for a period of twenty four (24) months following
the Termination Date (which shall be concurrent with any health care
continuation benefits under COBRA), in the group medical plan of the Company in
which they were participating as of such date.

 

  (v)

The Company shall, at its sole expense as incurred provide the Executive with
customary outplacement services commensurate with Executive’s position but in no
event shall the provision of such services exceed twelve (12) months or $25,000.

 

  (vi)

The benefits described in Sections 6.6.

 

  (b)

“Good Reason” shall mean the occurrence of any of the following events, without
the Executive’s prior written consent and without cure by the Company within
thirty (30) days after the Executive gives written notice of such event to the
Company requesting cure, such notice to be given within ninety (90) days after
the Executive learns that such event has occurred: (i) the assignment to the
Executive of duties that are materially inconsistent with his position
(including his status, offices, titles and reporting relationships), authority,
duties or responsibilities, all as in effect on the Effective Date, (ii) actions
by the Company that have resulted in a substantial diminution in his position,
authority, duties or responsibilities as compared to his position, authority,
duties or responsibilities at the Effective Date; (iii) a substantial breach by
the Company of any material obligation to the Executive, under this Agreement;
(iv) any failure to elect or appoint the Executive as President and Chief
Executive Officer of the Company or to maintain him in such position throughout
the Term; (v) any reduction in Base Salary or target Annual Bonus opportunity
from the amounts set forth in Sections 3(a) and 3(b) hereof, (vi) any failure by
the Company to nominate the

 

7



--------------------------------------------------------------------------------

  Executive as a director at each election during the Term in which his board
seat is up for election or reelection as applicable; or (vii) any failure of the
Company to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the business or assets
of the Company within fifteen (15) calendar days after a merger, consolidation,
sale or similar transaction.

 

  (c)

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following events:

 

  (i)

the acquisition (other than from the Company) by any person, entity, or “group”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (excluding, for this purpose, a
Designated Holder, the Company or its subsidiaries, any employee benefit plan of
the Company or its affiliates), including through a merger, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than fifty percent (50%) of either the then-outstanding ordinary shares
or the combined voting power of the Company’s then-outstanding capital stock
entitled to vote generally in the election of directors;

 

  (ii)

during any period of twelve consecutive months, individuals who, at the
beginning of such period constitute the Board (the “Incumbent Board”) ceasing
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director during such period whose election, or nomination for
election by the Company’s shareholders was approved by representatives of a
Designated Holder or a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) will be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board;

 

  (iii)

the consummation by the Company of a merger or consolidation of the Company with
any other corporation other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or consolidation
in substantially the same proportions relative to each other as immediately
prior to the transaction; provided, however that a transaction in which a
Designated Holder transfers its shares to public shareholders through a spinoff
or other similar transaction will not be a “Change in Control” for purposes of
this Agreement;

 

8



--------------------------------------------------------------------------------

  (iv)

the consummation of the sale or disposition by the Company of all or over
seventy-five percent (75%) of the Company’s assets, or

 

  (v)

the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company.

As used in this definition of Change in Control, a “Designated Holder” means
Loews Corporation or any of its controlled affiliates, or any fund or account
managed, advised or controlled by Loews Corporation or any of their respective
controlled affiliates.

Notwithstanding the foregoing, to the extent that any compensation hereunder
constitutes a deferral of compensation subject to Section 409A of the Code, and
if that compensation provides for a change in the time or form of payment upon a
Change in Control, then, solely for purposes of applying such change in time or
form of payment provision, a Change in Control shall be deemed to have occurred
upon an event described in this Section 6.3(c) only if the event would also
constitute a change in the ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, the Company under
Section 409A of the Code.

 

  (d)

Upon termination of his employment hereunder in a termination governed by this
Section 6.3, the Executive shall be entitled to the benefits described in
Section 6.3(a), but only if, except in the case of benefits described in
Section 6.6, he executes, and delivers to the Company within 21 days after the
Termination Date, or such other period as required by law, a Release
substantially in the form attached hereto as Exhibit A, which Release he does
not revoke during the “Revocation Period” as defined in such Release.

 

6.4

Voluntary Resignation by the Executive. In the event that the Executive
terminates his employment hereunder prior to the then-scheduled expiration of
the Term, other than in a termination governed by Section 6.1 or 6.3, the Term
shall expire and he shall be entitled only to the benefits described in
Section 6.6.

 

6.5

Expiration of Term. Upon the expiration of the Term on the third anniversary of
the Effective Date (or on such later expiration date as the Parties may have
agreed upon in accordance with Section 1), this Agreement shall terminate and,
to the extent that the Executive remains employed by the Company following such
date his employment shall be “at will.”

 

6.6

Any Termination of Employment.

 

  (a)

Upon any termination of the Executive’s employment hereunder, the Company shall
provide the Executive:

 

  (i)

Unpaid Base Salary through the Termination Date paid no later than the next
following payment date in accordance with the Company’s normal payroll payment
practices.

 

9



--------------------------------------------------------------------------------

  (ii)

The balance of any unpaid Annual Bonus in respect of any Performance Year that
ended on or before the Termination Date, paid on the date that it would have
been paid if the Executive’s employment hereunder had not terminated (or, if
such date has already passed, as soon as practicable following the Termination
Date).

 

  (iii)

Other or additional benefits in accordance with the then applicable terms of any
applicable Company Arrangement, provided that this shall not result in a
duplication of benefits or payments to the Executive or his beneficiaries, as
the case may be.

 

  (b)

For purposes of this Agreement, “Company Arrangement” shall mean any plan,
program, corporate governance document, policy, agreement or other arrangement
of the Company or any of its subsidiaries.

 

  (c)

Upon any termination of his employment hereunder, the Executive shall be deemed
to have resigned from all offices, and Board memberships, that he holds pursuant
to this Agreement, and the Executive shall promptly execute any documents
reasonably requested by the Company to evidence or effectuate such resignation.

 

  (d)

Upon any termination of employment hereunder, Executive shall continue to be
bound by the covenants set forth herein at Sections 7 through 13 (and the other
related provisions of this Agreement) subsequent to the date of such termination
for such periods of time as provided for in said Sections respectively.

 

  (e)

No Mitigation; No Offset. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement or otherwise, and there shall be no offset against amounts or benefits
due the Executive under this Agreement or otherwise on account of (x) any Claim
that the Company or its affiliates may have against him or (y) any remuneration
or other benefit earned or received by the Executive after such termination. For
purposes of this Agreement, “Claim” shall mean any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.

 

6.7

Section 409A. All payments to be made to the Executive hereunder, to the extent
they constitute a deferral of compensation subject to the requirements of
Section 409A (after taking into account all exclusions applicable to such
payments under Section 409A), shall be made no later, and shall not be made any
earlier, than at the time or times specified herein for such payments to be
made, except as otherwise permitted or required under Section 409A. The date of
the Executive’s “separation from service”, as defined in Section 409A (and as
determined by applying the default presumptions in Treas. Reg. §1.409A-1(h) (1)
(ii)), shall be treated as the date of the Executive’s termination of employment
for purposes of determining the time of payment of any amount that becomes
payable to the Executive hereunder upon the Executive’s termination of

 

10



--------------------------------------------------------------------------------

  employment and that is properly treated as a deferral of compensation subject
to Section 409A after taking into account all exclusions applicable to such
payment under Section 409A. In addition, no such payment or distribution of
deferred compensation shall be made to the Executive prior to the earlier of
(a) the expiration of the six (6) month period measured from the date of the
Executive’s “separation from service”, or (b) the date of the Executive’s death,
if the Executive is deemed at the time of such separation from service to be a
“specified employee” within the meaning of Section 409A and if such delayed
commencement is otherwise required to avoid additional tax under
Section 409A(a)(2) of the Code. All payments and benefits that are delayed
pursuant to the immediately preceding sentence shall be paid to the Executive in
a lump sum upon the first business day immediately following the earlier of
(x) the expiration of such six (6) month period or (y) the Executive’s date of
death, without interest. Each individual installment payment that becomes
payable under this Agreement, including each payment under Section 6.3(a)(ii),
shall be treated as a right to receive a series of “separate payments” for
purposes of Section 409A and Treasury Reg. §1.409A-2(b)(2)(iii). To the extent
that the payment or reimbursement of any expense or the provision of any in-kind
benefits under this Agreement would be considered deferred compensation under
Section 409A (after taking into account all exclusions applicable to such
reimbursements and benefits under Section 409A): (i) the payment or
reimbursement of such expenses or the provision of in-kind benefits in one of
the Executive’s taxable years shall not affect the payment or reimbursement of
any expense or payment of in-kind benefits in any other taxable year of the
Executive; (ii) any payment or reimbursement for expenses under this Agreement
shall be made in accordance with the Company’s applicable plans and policies as
soon as soon as administratively practicable after such expense has been
incurred, but in any event on or before the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred; and (iii) any
such payment or reimbursement or in-kind benefit may not be liquidated or
exchanged for any other benefit.

7.    Confidentiality    The Executive agrees that, during the Term and at all
times thereafter, he shall not reveal or utilize Confidential Information (as
defined in this Agreement) that he acquired during the course of or as a result
of his employment with the Company and that relates to (x) the Company and any
of its subsidiaries or affiliates or (y) any of the Company’s and its
subsidiaries’ or affiliates’ customers, employees, agents and vendors. The
Executive acknowledges that all such Confidential Information is commercially
valuable and is the property of the Company. Upon the termination of his
employment hereunder, the Executive shall immediately return all such
Confidential Information to the Company, whether it exists in written,
electronic, computerized or other form. Notwithstanding anything elsewhere to
the contrary, the Executive (a) may disclose Confidential Information (i) to the
Company and its subsidiaries and affiliates, or to any authorized agent or
representative of any of them, (ii) in confidence to any attorney or accountant
actually retained by Executive for the purpose of securing professional advice
(but not the Company’s privileged information), or (iii) when required to do so
by law or by a court, governmental agency, legislative body, arbitrator or other
Person with jurisdiction to order him to divulge, disclose or make accessible
such information, and (b) may disclose or use Confidential Information (i) with
the Company’s prior written consent, (ii) in connection with performing his
duties hereunder or (iii) in connection with any Proceeding under Section 14 or
21. In the event that the Executive is required to disclose any

 

11



--------------------------------------------------------------------------------

Confidential Information pursuant to clause (a)(iii) or (b)(iii) of the
immediately preceding sentence, he shall (A) promptly give the Company advance
notice that such disclosure may be made and (B) not oppose and affirmatively
cooperate with the Company, at its reasonable request and sole expense, in
seeking to protect the confidentiality of the Confidential Information. For
purposes of this Agreement “Confidential Information” shall mean information,
knowledge or data (whether or not a trade secret or protected by laws pertaining
to intellectual property and including, without limitation, information relating
to data, finances, marketing, pricing, profit margins, claims, legal matters,
loss control, marketing and business plans, software, processing, vendors,
administrators, customers or prospective customers, products, brokers and
employees), other than information, knowledge or data that (x) has previously
been disclosed to the public, or is in the public domain, other than as a result
of the Executive’s breach of this Section 7, or (y) is known or generally
available to the public. Notwithstanding anything to the contrary herein,
nothing in this Agreement restricts or prohibits the Executive from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. The Executive does not need the prior authorization
of the Company to engage in conduct protected by the preceding sentence, and the
Executive does not need to notify the Company that the Executive has engaged in
such conduct.

8.    Competition. The Executive hereby agrees that, during the Term and for 12
months thereafter, he will not, individually or jointly with others, directly or
indirectly, perform services for, prepare or take steps to prepare to perform
services for, or otherwise have any involvement with (other than in connection
with performing services hereunder), in each case, whether as an officer,
director, partner, consultant, security holder, owner, employee, independent
contractor or otherwise, any Person that competes (whether directly or
indirectly) with the Company or its subsidiaries in the Business anywhere in the
world as of the Termination Date (any such Person, a “Competitor”); provided,
however, that the Executive may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise affiliated with a Competitor if
the Executive works in a business unit thereof that does not compete with the
Company or any subsidiary in connection with the Business and he does not
communicate about the Business with any employee in a business unit of such
Competitor that does so compete with the Company or any of its subsidiaries. For
purposes of this Agreement, the term “Business” shall mean the offshore oil and
gas drilling business. Upon the written request of the Executive, the Board will
reasonably determine whether a business or other entity constitutes a
“Competitor” for purposes of this Section 8; provided that the Board may require
the Executive to provide such information as the Board reasonably determines to
be necessary to make such determination; and provided, further that the current
and continuing effectiveness of such determination may be conditioned upon the
accuracy of such information, and upon such other factors as the Board may
reasonably determine.

 

12



--------------------------------------------------------------------------------

9.    Solicitation/Hire. The Executive agrees that, during the Term and for 24
months thereafter, he will not, individually or jointly with others, directly or
indirectly, (a) solicit any individual (other than his own personal assistant)
who is then an employee of the Company or any of its subsidiaries to terminate
such employee’s employment with the Company or its subsidiaries or to accept
employment elsewhere, other than in connection with terminating, or altering,
the employment of such employee in connection with performing services
hereunder, or (b) hire or offer to hire any such employee. Notwithstanding the
foregoing, if the Executive places general advertisements seeking to hire
individuals and such advertisements are not targeted at employees of the Company
or its subsidiaries, such placement of advertisements, by itself, shall not be
treated as a solicitation under this Section 9.

10.    Non-interference. The Executive agrees that, during the Term and for 24
months thereafter, he will not, individually or jointly with others, directly or
indirectly, other than in connection with performing services hereunder and in
the interest of the Company, (a) solicit any Person that to his knowledge had a
business relationship with the Company or its subsidiaries or from which the
Company or any subsidiary solicited business, in either case, at any time during
the 12-month period preceding the Termination Date to terminate, reduce or
adversely change any such business relationship, or (b) conduct business with
any such Person on behalf of himself or any third party to the extent that such
business relates to the Business of the Company or any of its subsidiaries.

11.    Return of Materials. The Executive shall, at any time upon the written
request of a duly authorized officer of the Company, and in any event
immediately following the Termination Date, return and surrender to the Company
all property of the Company, including but not limited to originals and all
copies, regardless of medium, of property belonging to the Company created or
obtained by the Executive as a result of or in the course of or in connection
with his employment with the Company regardless of whether such items constitute
proprietary information; provided, however, that the Executive shall be under no
obligation to return written materials acquired from third parties that are
generally available to the public. Notwithstanding anything to the contrary in
this Agreement or elsewhere, the Executive shall be entitled to retain: (i) his
home computer, (ii) papers and other materials of a personal nature, including,
but not limited to, photographs, correspondence, personal diaries, calendars and
Rolodexes, personal files and phone books (including information on personal and
professional contacts in whatever form maintained), (iii) information relating
to his compensation or to reimbursement of expenses, (iv) information that he
reasonably believes may be needed for tax purposes, and (v) any other documents
or information that relate to his personal entitlements or obligations.

12.    Non-Disparagement. The Executive agrees that he shall not make any public
statement at any time during or after the Term that disparages the Company, its
subsidiaries or affiliates, or any of their respective officers or directors.
Notwithstanding the foregoing, nothing in this Agreement or elsewhere shall
prevent the Executive from making any truthful statement to the extent
(i) reasonably necessary in connection with any litigation, arbitration or
mediation, (ii) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order such Person to disclose or make accessible such
information or (iii) reasonably necessary to respond publicly to an incorrect or
disparaging public statement made by the Company or its subsidiaries or by any
officer or director thereof.

 

13



--------------------------------------------------------------------------------

13.    

Scope of Covenants.

 

  (a)

The Executive acknowledges that: (i) as a senior executive of the Company, he
will have access to confidential information concerning the entire range of
businesses in which the Company and its subsidiaries were and are engaged;
(ii) that the Company’s and its subsidiaries’ businesses are conducted
world-wide; and (iii) that the Company’s and its subsidiaries’ confidential
information, if disclosed or utilized without its authorization, would
irreparably harm the Company and its subsidiaries in: (1) selling new business;
(2) maintaining and establishing existing and new relationships with employees,
agents, brokers and vendors; and (3) other ways arising out of the conduct of
the businesses in which the Company and its subsidiaries are engaged.

 

  (b)

To protect such information and such existing and prospective relationships, and
for other significant business reasons, the Executive agrees that it is
reasonable and necessary that: (i) the scope of this Agreement be world-wide;
(ii) its breadth include those segments of the entire offshore oil and gas
drilling industry in which the Company and its subsidiaries conduct business;
and (iii) the duration of the restrictions upon the Executive be as indicated
herein.

 

  (c)

The Executive agrees that the provisions of Sections 7, 8, 9, 10, 11 and 12 of
this Agreement, and the Company’s enforcement of them, are reasonably necessary
to protect the Company’s and its subsidiaries’ legitimate business and property
interests and relationships, especially those that he was responsible for
developing or maintaining.

 

  (d)

If any one or more of the provisions contained in Sections 7, 8, 9, 10, 11 or 12
shall be held to be excessively broad as to duration, geographic scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent allowed by applicable law.

14.    Equitable Relief. Each Party agrees that any actual or threatened breach
of the covenants set forth in Sections 7, 8, 9, 10 11 or 12 above could cause
the other Party irreparable harm. Therefore, in the event of any actual or
threatened breach by either Party (the “Breaching Party”) of the provisions of
Sections 7, 8, 9, 10 11 or 12 above, the other Party shall be entitled to seek,
through arbitration in accordance with Section 21 or from any court with
jurisdiction over the matter and the defendant(s), temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Breaching Party from
violating such provisions and to seek, in addition, but solely through
arbitration in accordance with Section 21, money damages, together with any and
all other remedies available under applicable law.

 

15.    

Representations.

 

  (a)

The Executive represents and warrants to the Company that he (i) has the legal
right to enter into this Agreement and to perform all of the obligations to be
performed by him hereunder in accordance with its terms and (ii) is not a party
to any agreement or understanding, written or oral, that would prevent him from

 

14



--------------------------------------------------------------------------------

  entering into this Agreement or performing his obligations under it. The
Executive represents and warrants to the Company that he is not a party to any
non-compete or non-solicitation obligations with any Person which would be
violated by performing his duties hereunder.

 

  (b)

The Company represents and warrants that (i) it is fully authorized by action of
its Board (and of any other Person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree, or any agreement, arrangement, plan
or corporate governance document to which it is a party or by which it is bound
and (iii) upon the execution and delivery of this Agreement by the Parties, this
Agreement shall be its valid and binding obligation, enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

16.    

Indemnification/D&O Insurance.

 

  (a)

If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its subsidiaries,
or is or was serving at the request of the Company or any of its subsidiaries,
or in connection with his service hereunder, as a director, officer, member,
employee, agent, manager, trustee, consultant or representative of another
Person, or if any Claim is made, is threatened to be made, or is reasonably
anticipated to be made, that arises out of or relates to the Executive’s service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless to the fullest extent permitted or authorized by
the Certificate of Incorporation or Bylaws of the Company, or if greater, by
applicable law, against any and all reasonable and appropriately documented
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, officer, member, employee,
agent, manager, trustee, consultant or representative of the Company or of any
of its subsidiaries or other Person and shall inure to the benefit of his heirs,
executors and administrators. The Executive shall be entitled to prompt
advancement of any and all appropriately documented costs and expenses
(including, without limitation, attorneys’ and other professional fees and
charges) reasonably incurred by him in connection with any such Proceeding or
Claim, any such advancement to be made within 15 days after the Executive gives
written notice, supported by reasonable documentation, requesting such
advancement. Such notice shall include an undertaking by the Executive to repay
the amounts advanced to the extent that he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement or elsewhere shall operate to limit or extinguish any right to
indemnification, advancement of expenses, or contribution that the Executive

 

15



--------------------------------------------------------------------------------

  would otherwise have (including, without limitation, by agreement or under
applicable law). For purposes of this Agreement, “Proceeding” shall mean any
actual, threatened or reasonably anticipated action, suit or proceeding, whether
civil, criminal, administrative, investigative, appellate, formal, informal or
other.

 

  (b)

The Company shall maintain directors and officers liability insurance covering
the Executive in his respective capacities as an officer and director of the
Company (and, if applicable, of any of its subsidiaries) on the same basis that
the Company provides such insurance to other officers and directors of the
Company generally.

17.     Severability. Each of the terms and provisions of this Agreement shall
be deemed severable in whole and in part. To the extent that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall remain in full force and effect so as to achieve the intentions of the
Parties, as set forth in this Agreement, to the maximum extent possible.

 

18.    

Assignment.

 

  (a)

This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors, heirs (in the case of the Executive) and
assigns.

 

  (b)

No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger, consolidation or other combination
in which the Company is not the continuing entity, or a sale or liquidation of
all or substantially all of the business and assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement.

 

  (c)

No rights or obligations of the Executive under this Agreement may be assigned
or transferred by the Executive other than his rights to compensation and
benefits, which may be transferred only by will or by operation of law.
Notwithstanding the foregoing, the Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive any compensation or benefit
hereunder following the Executive’s death by giving written notice thereof to
the Company. In the event of the Executive’s death or a judicial determination
of his incompetence, references in this Agreement to the Executive shall be
deemed, where appropriate, to refer to his beneficiary, estate or other legal
representative. In the event that Executive dies before all payments he may be
entitled to have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to his personal
representative or estate.

 

16



--------------------------------------------------------------------------------

19.    

Miscellaneous.

 

  (a)

This Agreement shall be governed, interpreted, performed and enforced in
accordance with its express terms, and otherwise in accordance with the laws of
the State of Texas (without regard to choice of law or conflict of laws
principles), to the extent not displaced by federal law.

 

  (b)

Except as otherwise expressly set forth herein, this Agreement contains the
entire agreement of the Parties with regard to the subject matter hereof, and
supersedes all prior agreements and understandings, written or oral, with
respect to such subject matter.

 

  (c)

No provision in this Agreement may be amended unless such amendment is set forth
in a writing that expressly refers to the provision of this Agreement that is
being amended and that is signed by the Executive and by an authorized officer
of the Company. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
Person and must specifically refer to the condition(s) or provision(s) of this
Agreement being waived. In the event of any conflict between any provision of
this Agreement and any provision of any Company Arrangement, the provisions of
this Agreement shall control unless the Executive otherwise agrees in a writing
that expressly refers to the provision of this Agreement whose control he is
waiving.

 

  (d)

To the extent necessary to effect the purposes of this Agreement, the respective
rights and obligations of the Parties (including, without limitation, those set
forth in Sections 6 through 17 above, and 22 below) shall survive any
termination or expiration of the Term or termination of the Executive’s
employment.

 

  (e)

All numbers and headings contained in this Agreement are for reference only and
are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained in this Agreement.

20.    Notices. Any notice, consent, demand, request, or other communication
given to a Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such Person or (y), provided that a written acknowledgment of receipt is
obtained, five days after being sent by prepaid certified or registered mail, or
two days after being sent by a nationally recognized overnight courier, to the
address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten days’ advance notice given in accordance
with this Section 20) or (z) on the first business day after it is sent by
facsimile to the facsimile number (if any) set forth below (or to such other
facsimile number as shall have specified by ten days’ advance notice given in
accordance with this Section 20), with a confirmatory copy sent by certified or
registered mail or by overnight courier in accordance with this Section 20.

 

17



--------------------------------------------------------------------------------

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094

Attn: Corporate Secretary

If to the Executive:

The address of his principal residence as it appears in the Company’s records,
with a copy to him (during the Term) at his office in Houston, Texas.

21.    Arbitration of All Disputes. Any Claim between the Executive and the
Company or any of its subsidiaries or affiliates, including any Claim arising
out of or relating to this Agreement, any other agreement or arrangement between
the Executive and the Company or any of its subsidiaries, the Executive’s
employment with the Company, or any termination thereof (a “Covered Claim”)
shall (except to the extent otherwise provided in Section 14 with respect to
certain requests for injunctive relief) be resolved by binding confidential
arbitration, to be held in Houston Texas, in accordance with the Commercial
Arbitration Rules (and not the National Rules for Resolution of Employment
Disputes) of the American Arbitration Association and this Section 21. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

22.    

Section 280G.

 

  (a)

In the event that any payment or benefit made or provided to or for the benefit
of the Executive under this Agreement, or under any plan, agreement, program or
arrangement of the Company, by any Person effecting a change in control of the
Company (a “280G Change in Control”), or any affiliates of any of the foregoing
(a “Payment”) is determined to be subject to any excise tax (“Excise Tax”)
imposed by Section 4999 of the Code, or any comparable state or local tax
provision, the Company shall reduce the amount of such Payment to the greatest
amount that can be paid to the Executive without any portion of the Payment
being subject to the Excise Tax; provided however, that such reduction shall be
made only to the extent that the reduction results in the Executive retaining a
greater “After Tax Amount” (as defined below) of the Payments following the
reduction than the After Tax Amount of the Payments the Executive would have
retained if no such reduction had taken place. For purposes of the foregoing,
(i) the “After Tax Amount” of the Executive’s Payments, as computed with and as
computed without the reduction provided for in this Section 22, shall mean the
amount of the Payments, as so computed, that the Executive would retain after
payment of all taxes (including any federal, state or local income taxes, the
Excise Tax or other excise taxes, any employment, social security or Medicare
taxes, and any other taxes) imposed with respect to such Payments in the year or
years in which payable and (ii) the amount of such taxes shall be computed at
the rates in effect under the applicable tax laws in the year in which the
applicable 280G Change in Control occurs, or if then ascertainable, the rates in
effect in any later year in which any Payment is expected to be paid, and in the
case of any income

 

18



--------------------------------------------------------------------------------

  taxes, by using the combined federal, state and (if applicable) local income
tax rates then in effect under such laws. The determination of whether any
Payment is subject to the Excise Tax and, if so, the amount of any reduction
shall be made by an independent, nationally recognized United States public
accounting firm (the “Auditor”). The Auditor shall be selected by the Company
(subject to the Executive’s approval, which shall not be unreasonably withheld
or delayed), and shall be paid for by the Company. Such determination shall be
made no later than fifteen (15) days following the closing of the transaction or
the occurrence of the event that constitutes the 280G Change in Control, or as
soon thereafter as administratively practicable. The Auditor shall provide a
written report of its determinations hereunder, including detailed supporting
calculations, both to the Executive and to the Company. In the absence of
manifest error, the determinations made by the Auditor hereunder shall be
binding upon the Executive and the Company. The Parties shall cooperate with
each other in connection with any Proceeding or Claim relating to the existence
or amount of any liability for any Excise Tax.

 

  (b)

Any reductions in the Executive’s Payments required to be made pursuant to this
Section 22 above shall be made in the following order: (i) payments that are
payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will
next be reduced; (iii) payments that are payable in cash that are valued at less
than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts
that are payable last reduced first, will next be reduced; (iv) payments and
benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24 will next be reduced; (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Within ten (10) days following such determination hereunder,
the Company shall pay or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay or distribute to or for the benefit of the Executive such amounts as become
due to the Executive under, and in accordance with the terms of, this Agreement.

23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures delivered by facsimile shall be deemed effective for all
purposes.

[Remainder of the page intentionally left blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Signing Date.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

/s/ Aaron Sobel

  Name: Aaron Sobel   Title: Vice President, Human Resources & Administration
MARC EDWARDS By:  

/s/ Marc Edwards

 

20



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

THIS RELEASE OF CLAIMS (this “Release”) is entered into as of             [the
date the Executive signs this Release following a termination without Cause or a
resignation for Good Reason] (the “Release Date”), by and between Marc Edwards
(the “Executive”) and Diamond Offshore Drilling, Inc. (the “Company”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement by and between the Company and the
Executive, dated as of March 20, 2020 (the “Employment Agreement”).

1.    Release.

(a)    The Executive, on behalf of himself and his beneficiaries, estate and
legal representatives (collectively, with the Executive, the “Executive
Releasors”) hereby releases, acquits and forever discharges the Company, its
parents, subsidiaries, and each of their respective successors, assigns,
officers, directors, and employees (collectively, the “Company Released
Parties”) from any and all claims, causes of actions, demands, suits, costs,
expenses and damages of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, at law or in equity, that any
Executive Releasor may have, or may have had, or may hereafter have, and that
are based in whole or in part on facts, whether or not now known, existing prior
to the Release Date, and that arise out of or relate to the Executive’s
employment with or services for the Company or its subsidiaries, or the
termination of such employment or services, other than the right to payment or
benefits under Section 6 of the Employment Agreement, for which execution of
this Release is, in part, a condition precedent, and the right to
indemnification, advancement of expenses and insurance pursuant to Section 16 of
the Employment Agreement. Notwithstanding the foregoing, this release does not
apply (i) to any vested benefits under any benefits plan, program, policies or
agreements of the Company or any of its affiliates which the Executive may have
as may be in effect from time to time; (ii) to the Executive’s right to obtain
contribution as permitted by law in the event of any judgment against the
Executive as a result of any act or failure to act for which the Executive and
the Company (or any of its subsidiaries or affiliates) are held jointly liable;
(iii) to any rights the Executive holds as an individual stockholder of the
Company; (iv) to any claim that cannot be waived by law; (v) to the Executive’s
right to enforce the terms of this Release; and (vi) to any right or claim that
arises after the date of the execution of this Release.

(b)    The claims released by the Executive include, to the extent set forth in
Section 1(a), any and all claims under federal, state or local laws pertaining
to employment, including the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et seq., the Fair Labor Standards Act as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et seq., the Sarbanes-Oxley Act, as amended, the Dodd-Frank Act, as
amended and any and all state or local laws regarding employment discrimination
and/or U.S. federal, state or local laws of any type or

 

21



--------------------------------------------------------------------------------

description regarding employment, including but not limited to any claims in any
way arising from or derivative of the Executive’s employment with the Company or
any of its subsidiaries or the termination of such employment, as well as any
claims under state contract or tort law or otherwise.

2.    Representation by the Executive. The Executive represents that he has not
been convicted of, or pleaded guilty to or nolo contendere to, any felony and
has not engaged in conduct that constitutes Cause under the Employment
Agreement.

3.    Incorporation of Specific Provisions. The following Sections of the
Employment Agreement shall be deemed incorporated by reference in this Release
and shall be treated as if set forth in full herein, except that references in
them to this “Agreement” shall be deemed to be references to this “Release”:
Sections 19(a), 19(b), 19(c), 19(e), 20, 21 and 23.

4.    Review and Revocation Period. The Executive hereby represents that he has
read this Release carefully and fully understands the terms hereof, and that he
has been advised to consult with an attorney and has had the opportunity to
consult with an attorney prior to signing this Release. The Executive
acknowledges that he is executing this Release voluntarily and knowingly,
without duress or coercion, and that he has not relied on any representations,
promises or agreements of any kind, other than those set forth in this Release.
The Executive further represents that he has had 21 days to review this Release.
If the Executive has executed this Release in fewer than 21 days after its
delivery, the Executive hereby acknowledges that his decision to execute this
Release prior to the expiration of such 21-day period was entirely voluntary.
The Executive may revoke his acceptance of this Release within seven days after
he has signed it and delivered it to the Company (the “Revocation Period”) by
sending written notice to the Company that the Executive wishes to revoke his
acceptance of it and not be bound by it. If the Executive timely revokes this
Release, the Company shall have no obligation to provide to the Executive the
benefits described or referenced in Sections 6.3(a) of the Employment Agreement
(other than those described in Section 6.6). This Release shall become effective
on the seventh (7th) day after the Executive signs it unless revoked in
accordance with the procedure set forth in the prior sentence. This Release
shall be null and void if not countersigned by the Company, and delivered to the
Executive, within seven (7) days after the expiration of the Revocation Period.

5.    Permissible Disclosure of Confidential Information. Nothing in this
Release restricts or prohibits the Executive from initiating communications
directly with, responding to any inquiries from, providing testimony before,
providing confidential information to, reporting possible violations of law or
regulation to, or from filing a claim or assisting with an investigation
directly with a self-regulatory authority or a government agency or entity,
including the U.S. Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General (collectively, the “Regulators”), or from making other disclosures that
are protected under the whistleblower provisions of state or federal law or
regulation. However, to the maximum extent permitted by law, the Executive is
waiving his right to receive any individual monetary relief from the Company or
any others covered by the Release resulting from such claims or conduct,
regardless of whether the Executive or another party has filed them, and in the
event the Executive obtains such monetary relief the Company

 

22



--------------------------------------------------------------------------------

will be entitled to an offset for the payments made pursuant to the Employment
Agreement. This Release does not limit the Executive’s right to receive an award
from any Regulator that provides awards for providing information relating to a
potential violation of law. The Executive does not need the prior authorization
of the Company to engage in conduct protected by this Section 5, and the
Executive does not need to notify the Company that the Executive has engaged in
such conduct.

IN WITNESS WHEREOF, the Parties have executed this Release as of the date and
year first above written.

 

Marc Edwards

 

Date:

DIAMOND OFFSHORE DRILLING, INC. By:  

 

  Name:   Title:

 

23